12-3117-cv
Collins v. Saratoga Cnty. Support Collection Unit
                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 20th day of June, two thousand thirteen.

PRESENT: REENA RAGGI,
         SUSAN L. CARNEY,
                    Circuit Judges,
         JED S. RAKOFF,
                    District Judge.*

----------------------------------------------------------------------
EVERETT B. COLLINS, CHARLES E. COLLINS, III,
                                 Plaintiffs-Appellants,
                                                                         No. 12-3117-cv
                                 v.

SARATOGA COUNTY SUPPORT COLLECTION UNIT,
SARATOGA COUNTY ATTORNEY’S OFFICE,
RICHARD A. KUPFERMAN, THE NEW YORK STATE
DIVISION OF CHILD SUPPORT ENFORCEMENT,
                     Defendants-Appellees,

JOHN DOES #1–2, JANE DOES #1–2,
                                 Defendants.
----------------------------------------------------------------------



           *
      Judge Jed S. Rakoff, of the United States District Court for the Southern District of
New York, sitting by designation.
FOR APPELLANTS:                     Everett B. Collins, Charles E. Collins, III, pro se, Troy,
                                    New York.

FOR APPELLEES:                      Crystal R. Peck, Bailey, Kelleher & Johnson, P.C.,
                                    Albany, New York, for Appellees Saratoga County
                                    Support Collection Unit, Saratoga County Attorney’s
                                    Office, and Richard Kupferman.

                                    Barbara D. Underwood, Solicitor General, Laura
                                    Etlinger, Denise A. Hartman, Assistant Solicitors
                                    General, on behalf of Eric T. Schneiderman, Attorney
                                    General of the State of New York, Albany, New York,
                                    for Appellee New York State Division of Child Support
                                    and Enforcement.

       Appeal from a judgment of the United States District Court for the Northern District

of New York (Gary L. Sharpe, Chief Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment entered on July 3, 2012, is AFFIRMED.

       Plaintiffs Everett B. Collins and Charles E. Collins, III, appeal pro se from the

dismissal of their complaint pursuant to 42 U.S.C. § 1983 for failure to state a claim. We

assume the parties’ familiarity with the underlying facts, the procedural history of the case,

and the issues on appeal.

       We review the challenged dismissal de novo, accepting the complaint’s factual

allegations as true and drawing all reasonable inferences in plaintiffs’ favor. See Famous

Horse Inc. v. 5th Ave. Photo Inc., 624 F.3d 106, 108 (2d Cir. 2010). To survive a Fed. R.

Civ. P. 12(b)(6) motion to dismiss, a complaint must contain “enough facts to state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).


                                              2
Although the complaint’s factual allegations are presumed true, this tenet is “inapplicable to

legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Further, while pro se

complaints must contain sufficient factual allegations to meet the plausibility standard, see

Harris v. Mills, 572 F.3d 66, 71–72 (2d Cir. 2009), we are obliged to review pro se

submissions with “special solicitude” and to interpret them to raise the “strongest [claims]

that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474–75 (2d Cir. 2006)

(emphasis in original; internal quotation marks omitted).

       Having independently reviewed the record and relevant case law, we conclude that

plaintiffs’ § 1983 complaint fails to state a claim for substantially the reasons articulated by

the district court in its well-reasoned memorandum decision. Specifically, the procedural due

process claims arising from the temporary suspension of Charles Collins’s driver’s license

and the delay in disbursing child support funds due to Everett Collins are defeated by the

availability of adequate pre- and post-deprivation administrative process under statute and

regulation, see, e.g., N.Y. Veh. & Traf. Law § 510; N.Y. Comp. Codes R. & Regs., tit. 18,

§ 347.25, as well Article 78 judicial proceedings under New York law. Plaintiffs’ equal

protection claims fail for lack of the necessary allegations of unequal treatment as compared

to similarly situated individuals. Moreover, the claim against attorney Kupferman—who

assisted in the restoration of Charles Collins’s driving privileges, only to find himself sued

for civil rights violations—was properly dismissed in the absence of allegations showing

Kupferman’s personal involvement in any alleged constitutional violations.


                                               3
       To the extent plaintiffs urge the court to construe their complaint to allege violations

of the Fourth Amendment and substantive due process, we hold any such claims forfeited for

plaintiffs’ failure to raise them, even in a general fashion, in opposition to dismissal in the

district court. See In re Nortel Networks Corp. Sec. Litig., 539 F.3d 129, 133 (2d Cir. 2008).

In any event, the newly asserted claims are meritless. First, the suspension of Charles

Collins’s driving privileges was not a seizure within the meaning of the Fourth Amendment

as it did not involve meaningful interference with his liberty or with his possessory interests

in property. See Soldal v. Cook County, 506 U.S. 56, 61 (1992). Second, even if the alleged

suspension of Charles Collins’s driver’s license and the delay in disbursing child support

sums to Everett Collins were erroneous, these decisions were not “so outrageously arbitrary

as to constitute a gross abuse of governmental authority,” as required to state a substantive

due process claim. Harlen Assocs. v. Village of Mineola, 273 F.3d 494, 505 (2d Cir. 2001)

(internal quotation marks omitted); see also Kuck v. Danaher, 600 F.3d 159, 167 (2d Cir.

2010) (holding that substantive due process analysis does not entitle federal courts to

examine “routine,” if “vexatious,” violations of state law).

       Finally, the district court did not abuse its discretion in dismissing the complaint

without allowing an opportunity to replead. While district courts should generally afford a

pro se plaintiff at least one chance at amendment, such leave to amend is unnecessary when

it would be futile. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000). Here, nothing

in plaintiffs’ complaint suggests that their pleading is merely inartful or underdeveloped. See


                                              4
id. Rather, the claims plainly fail as a matter of law. Therefore, remanding for amendment

would be futile.

       We have considered plaintiffs’ remaining arguments and reject them as without merit.

For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.

                                  FOR THE COURT:
                                  CATHERINE O’HAGAN WOLFE, Clerk of Court




                                            5